                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                CASE NO. 5:18-CR-00476-FL


UNITED STATES OF AMERICA

              vs.                                                    ORDER

ANTONIO DOMENA,
          Defendant.




       FOR GOOD CAUSE SHOWN, the defendant’s Motion to Seal is allowed and the Clerk is

hereby directed to seal the proposed sealed Sentencing Memorandum. The Sentencing Memorandum

shall remain sealed and shall be distributed only to counsel of the above named defendant and counsel

for the Government.

       IT IS SO ORDERED AND DIRECTED.

       Entered at Chambers, this the 2nd day of January, 2020.




                                            THE HONORABLE LOUISE WOOD FLANAGAN
                                            UNITED STATES DISTRICT COURT JUDGE




                                                  1
